Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1754 Page 1 of 54



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

EDISON ALEXANDER PEOPLES #479867,                         Case No. 2:14-cv-106

             Plaintiff,                                   Hon. Gordon J. Quist
                                                          U.S. District Judge
      v.

CATHERINE BAUMAN, et al.,

             Defendants.
                                       /

                      REPORT AND RECOMMENDATION

      I.   Introduction

      State prisoner Edison Alexander Peoples filed this civil rights action,

pursuant to 42 U.S.C. § 1983, on May 14, 2014.      (ECF No. 1.)   He amended his

complaint on October 24, 2014.   (ECF No. 10.)

      Peoples’s claims relate to events that took place at the Alger Correctional

Facility (LMF) in May, June, and August of 2011, when he was removed from his cell

and restrained on several occasions.

      U.S. District Judge R. Allan Edgar entered orders and judgments dismissing

parts of the case in 2014, 2015 and 2016. (ECF Nos. 8, 9, 45, 118, 119.) The case

was closed on May 20, 2016.    Peoples appealed.

      On September 5, 2017, the Sixth Circuit vacated, in part, the District Court’s

dismissal of this case and remanded for further proceedings.   (ECF No. 130; Peoples

v. Bauman, No. 16-2096, 2017 WL 7050280 (6th Cir. Sept. 5, 2017).) The Order of




                                           -1-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1755 Page 2 of 54



the Court of Appeals included directions to the District Court to consider specific

allegations made by Peoples. Those instructions will be covered below.

      Peoples’s remaining claims involve Eighth Amendment and state law tort

violations.

      Defendants remaining in the case are: (1) Warden Catherine Bauman, (2)

Deputy Warden Scott Sprader, (3) Deputy Warden Dan Lesatz, (4) Assistant Resident

Unit Supervisor Victoria Hood, (5) Captain Immel, (6) Lieutenat O’Dell, (7)

Lieutenant Hursh, (8) Sergeant Lee, (9) Sergeant Kienitz, (10) Corrections Officer

(CO) Johnson, (11) CO Sadak, (12) CO Tennyson, (13) CO Wickstrom, (14) CO

McDonnald, (15) Nurse Scott, (16) Captain Taskila, (17) Captain Smith, (18) CO

Curtis, (19) Sergeant Rankin, (20) Sergeant Rondeau (22) Resident Unit Manager

Lindenmuth 1, and (23) CO Branus (who is unserved).

      The first incident at issue in this case began on June 13, 2011, after Peoples’s

housing unit flooded.   Defendants believe that Peoples flooded his cell.     Peoples




1      Whether Curtis, Rankin, Rondeau, and Lindenmuth remain Defendants after
the Sixth Circuit remanded this case is in dispute. The Defendants did not list them
as remaining Defendants, and Peoples has not listed the remaining Defendants in his
pleadings. (ECF No. 214-2, PageID.1428.) The Sixth Circuit determined that
claims against Curtis, Rankin, Rondeau, and Lindenmuth were not exhausted by
Peoples in his administrative grievance discussing the August 8 incident. (ECF No.
130, PageID.1015.) Peoples made allegations against Defendant Curtis leading up
to and after his cell extraction during the June incident, and against Rankin and
Rondeau after he was restrained while inside his cell. Peoples made allegations
against Defendant Lindenmuth involving the return of his mattress before the June
incident. This recommendation will consider Defendants Curtis, Rankin, Rondeau,
and Lindenmuth as remaining Defendants for their involvement during events
surrounding the June cell extraction.


                                        -2-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1756 Page 3 of 54



says that he did not flood his cell and that another prisoner in his unit caused flooding

that seeped into his cell.   Regardless of the cause of the flooding, Corrections Officers

ordered Peoples out of his cell and he refused.   Based on that refusal, Officers formed

a cell extraction team and were prepared to use chemical agent to force Peoples to

comply.   However, before chemical agent was needed, Peoples decided to comply

with orders.   Peoples was placed in hard restraints.        The restraints consisted of

handcuffs and leg irons that were connected to a belly chain. Peoples says that he

was required to lie in the “sewage water” while Officers outside his cell applied the

restraints through the cell door slots.        Peoples alleges that his clothes were

saturated with sewage water.      The removal of Peoples from his cell and his restraint

using hard restraints was video-taped. 2

       Peoples says that he was subsequently secured in an uncomfortable and

painful crouching position and remained in restraints for 31-½ hours.

       The second incident began on August 8, 2011.       Peoples barricaded himself in

his cell by placing paper over his door window and moving his mattress in front of his

door. Peoples was removed from his cell with the aid of a chemical agent and

remained in soft restraints in a crouching position until August 11, 2011.           This

removal was also video-taped. 3       Plaintiff states that his skin burned from the

chemicals and he was unable to pull his pants down to relieve himself.      Peoples says




2      This recording is sealed. (ECF No. 231.)
3      This recording is also sealed. (Id.)


                                           -3-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1757 Page 4 of 54



that he was not allowed to clean the chemical agent residue off his body until August

18, 2011.

        Defendants have moved for summary judgment.

        The undersigned concludes that the video recordings, medical records, Unit

Logbooks, Peoples’s own statements, affidavits, and information on the chemical

agent used in this case demonstrate that no genuine issue of material fact exists in

this case and Defendants are entitled to summary judgment.          Thus, I respectfully

recommend that the Court grant Defendants’ motion for summary judgment and

dismiss this case. 4

        II.   Procedural History

        As noted in the Introduction, Peoples filed his original complaint on May 14,

2014.    (ECF No. 1.)    Peoples filed an amended complaint on October 24, 2014.

(ECF No. 10.)

        Judgment was entered dismissing this case on May 20, 2016.       On September

5, 2017, the Sixth Circuit vacated, in part, this Court’s opinion dismissing this case

and remanded for further proceedings.     (ECF No. 130; Peoples v. Bauman, No. 16-

2096, 2017 WL 7050280 (6th Cir. Sept. 5, 2017).)         In addition to vacating the

dismissal of People’s claims arising out of the incidents which occurred on June 13,

2011, and August 8, 2011, the Sixth Circuit directed this Court to consider these

allegations:




4       A separate order will issue on the motion for show cause.


                                         -4-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1758 Page 5 of 54



              1) After the second incident, Defendants Hood, Taskila, Smith,

      Immel, O’Dell, Lee, Johnson, and Branus each visited Plaintiff’s cell

      during the time he was in restraints.     Peoples informed each of them

      that he was in pain and was suffering due to the “mace” and restraints.

      The Sixth Circuit held that Peoples stated a claim against each of these

      Defendants because they “personally witness[ed] the alleged abuse” and

      at “least implicitly authorized, approved or knowingly acquiesced in the

      unconstitutional conduct of the offending subordinate.” (ECF No. 130,

      PageID.1013-1014.)

              2) Defendants Bauman, Lesatz, and Sprader denied him a

      mattress and other bedding at times during which it was very cold.

      (PageID.1014.)

              3) Defendants Bauman, Lesatz, and Sprader were aware through

      “various prison documents, of a history at LMF of using restraints and

      mace as a means to inflict punishment . . . .”   (Id.)

              4) Peoples had told Defendant Hursh about his pain and suffering

      following the August 8, 2011, incident. (Id.)

              5) Defendant Nurse Scott failed to ensure that Peoples had cleaned

      the mace off his person and clothing after the August 8, 2011, incident.

      (Id.)




                                         -5-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1759 Page 6 of 54



      In addition, the Sixth Circuit noted that it would be the task of the District

Court to determine which type of Eighth Amendment framework is applicable to each

of the many factual allegations.   The Court stated:

      Though Peoples’s allegations implicated multiple Eighth Amendment
      claims, the district court evaluated his restraints claim under only an
      excessive-force standard and his mace claim under only a deliberate-
      indifference-to-his-serious-medical-needs standard. And the district
      court addressed Peoples’s restraint and mace claims in isolation, thus
      failing to consider the combined negative impact of the two.

(Id., PageID.1017.)

      The Court noted that there “may be some overlap between People’s excessive-

force and conditions-of-confinement claims.”     (Id.)   Lastly, the Court of Appeals

directed the district Court to consider Peoples’s claims relating to his “inhumane” and

“hazardous living conditions”— challenges to his conditions of confinement. (Id.,

PageID.1017.)5

      Defendant’s filed their more recent motion for summary judgment on March

21, 2019.   (ECF Nos. 213, 214, 216.) Peoples filed his response on May 6, 2019.

(ECF No. 232.) His response included objections to some of Defendants’ exhibits.

Defendants replied on May 13, 2019.     (ECF No. 234.)




5     The Sixth Circuit dismissed the claim against Defendant Hursh arising out his
involvement as the hearing officer for the misconduct ticket hearing on June 21, 2011.
This effectively dismissed Plaintiff’s claims arising on June 21, 2011, against
Defendant Hursh. Plaintiff’s Eighth Amendment deliberate-indifference-to-his
serious-medical-need claims were dismissed. Defendants Lindenmuth, Rankin,
Rondeau, and Curtis were dismissed from the claims arising out the August 8, 2011,
incident due to Plaintiff’s failure to exhaust his administrative remedies.


                                         -6-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1760 Page 7 of 54



        On May 17, 2019, this Court heard oral argument on Defendants’ motion for

summary judgment.          During the hearing, Peoples acknowledged that the use of

chemical agent during the removal on August 8, 2011 was justified. 6             But, he

asserted that Defendants’ actions afterwards violated his rights.         Following the

hearing, and pursuant to Fed. R. Civ. P. 56(e)(1), the Court entered an order allowing

Defendants to authenticate assertions of fact to which Peoples objected or explain

how those facts would be admissible in evidence. (ECF No. 238, PageID.1723.) The

Court also authorized both parties to file supplemental briefs on or before June 24,

2019.    (Id.)

        Defendants filed their supplemental brief on June 11, 2019 (ECF No. 239,

PageID.1724), and Peoples filed his supplemental brief on July 2, 2019 7 (ECF No.

242, PageID.1742).

        III. Plaintiff’s allegations

        Peoples is currently housed at the Ionia Correctional Facility, in Ionia,

Michigan.        The events that Peoples describes in his complaint occurred at the Alger

Correctional Facility, in Munising, Michigan. 8 (ECF No. 10.) Peoples says that he




6     Oral argument was recorded. Peoples made this concession approximately
57 minutes into the hearing.
7       This brief is post-marked June 29, 2019. (ECF No. 242, PageID.1749.)
8      At time of alleged events, summer of 2011, Peoples was being held at a security
level IV. In the MDOC, security classifications, from least to most secure, are as
follows: Levels I, II, IV, V, and administrative segregation. MDOC Policy Directive
05.01.130 ¶ B (Oct. 10, 2011).


                                            -7-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1761 Page 8 of 54



was placed in a segregation cell during May of 2011, due to engaging in threatening

behavior.   (Id., PageID.161.)   On May 30, 2011, Peoples’s mattress was removed

from his cell because he had used it to block his cell door.   (Id.) Peoples says that

on June 13, 2011, Defendant Corrections Officer Curtis came to his cell with a

mattress, opened the food slot, and told him that he needed to beg for it, or he would

not receive the mattress.    (Id.)   Peoples put his arm through the food slot and

refused to remove it until he could speak with one of Curtis’s superiors.           (Id.)

Defendant Lindenmuth arrived at the cell, and Peoples informed him about

Defendant Curtis’s behavior.      (Id., PageID.162.)   Peoples says that Lindenmuth

explained that his allegations were not serious enough to take corrective action

against Curtis.   Peoples says that he then removed his arm from the food slot, and

Lindenmuth ordered Curtis and Officer Boyak to place the mattress in Peoples cell.

(Id.) Peoples was handcuffed, the mattress was placed in his cell, then the Officers

removed the handcuffs and closed the food slot without further incident.    (Id.)

        Peoples says that he discovered that the mattress was damaged and had

several holes in the covering.   (Id.) Peoples says that Officer Boyak later refused to

serve him a food tray.   (Id.) Peoples says that when Boyak came back to pick up

food trays that he had delivered to other prisoners, one prisoner threw a mixture of

urine and feces at Boyak which landed in front of Peoples’s cell.    (Id., PageID.163.)

After Boyak left the prison wing, large of amounts of sewage carrying urine, feces and

“other bio-hazardous material” began to flood the wing and enter into Peoples’s cell.

(Id.)


                                          -8-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1762 Page 9 of 54



        Defendant Curtis came to Peoples’s cell to inform him that an Emergency

Response Team (ERT) was arriving to place him in restraints.             (Id.)   Several

Officers arrived outside the cell, with a video camera, and ordered Peoples to remove

and pass his clothing through the cell door food slot.      (Id.) Peoples says that he

asked to speak to a superior officer.    (Id.)   Peoples says that he was then told that

a chemical agent would be released into his cell if he failed to comply with orders.

(Id.)   Peoples says that he removed his clothing and complied with the Officer’s

orders.   (Id.) He was then subjected to a visual cavity search.      (Id., PageID.164.)

The Officers returned the clothing, except for his shoes and socks.       (Id.) Peoples

says that he dressed.     (Id.)

        One of the Officers ordered Peoples to sit on the floor and place both legs

through the cell door lower food slot.    (Id.) Peoples says he protested because there

was sewage and human waste was on the floor.        (Id.) Peoples says that he complied

with the order and saturated his pants, underwear, and shirt in the sewage.

Restraints were placed on his legs.      (Id.) After he stood up, restraints were placed

on his arms. (Id.) Peoples says that a belly chain was tightened around his waist

and locked at his back.     (Id.)

        Peoples says that he was ordered to bend his knees approximately 18 inches

and he was secured in a permanent crouching position.        (Id., PageID.165.) Peoples

then walked backwards to the shower stall, while Officers entered his cell and

removed his mattress and placed all his property into a locked footlocker.          (Id.)

Peoples says that the Officers tightened his belly chain and he was walked backward


                                           -9-
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1763 Page 10 of 54



into his cell and the door was closed while he remained in restraints.     (Id.) Peoples

says he suffered in excruciating pain, had decreased mobility, and could not touch his

face or lower his pants below his waist.     (Id.)   In addition, Peoples discovered that

the water had been turned off in his cell.    (Id., PageID.166.)

        Defendant Sergeant Rankin informed Peoples that he had issued Peoples a

misconduct ticket for refusing orders to remove his arm from the cell slot earlier that

day.    (Id.) Peoples says he complained about the restraints, denial of bedding, the

lack water, his wet clothing, the room temperature, and that he was unable to pull

down his pants to relieve his bowels or to urinate.         (Id.)   According to Peoples,

Sergeant Rankin walked away without explaining why Peoples was in restraints.

(Id.)

        Later that day, Peoples told Defendant Sergeant Rondeau about his cell

conditions, including the denial of bedding, running water, and the fact that his

clothing was covered in raw sewage, that he did not have shoes or socks, and that the

temperature was cold and his restraints were too tight.         (Id.)   Peoples says that

Defendant Rondeau responded by stating “he didn’t care” and he handed Peoples a

misconduct report charging him with destruction or misuse of property before leaving

the unit.     (Id.)   Then on June 13, 2011, Defendant Curtis wrote Peoples a

misconduct report stating that the mattress had been altered after discovering the

holes in the mattress.   (Id.)

        Peoples says that it became cold at night, and that he was forced to urinate

and defecate on himself.   (Id., PageID.167.) He remained in restraints under these


                                           - 10 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1764 Page 11 of 54



conditions for approximately 30-½ hours.       (Id.) Peoples says that he continued to

complain to whoever came to his cell door until his restraints were removed without

explanation on June 15, 2011.      (Id., PageID.169.)

        Peoples says that on June 16, 2011, his footlocker was unlocked providing

access to his personal property and his water was turned on.        (Id.) Peoples says

that he had to wait several days before he received cleaning or laundry services.

(Id.)

        On June 21, 2011, Peoples was found guilty of the misconduct ticket for

misusing or destruction of property and received 30 days loss of privileges and was

ordered to pay $48.33 in restitution.   (Id.) Peoples says that he received a mattress

on June 27, 2011.    On July 21, 2011, Peoples’s mattress was confiscated because it

had been damaged.       (Id., PageID.171.)     Peoples was given a wool blanket as a

substitute.   (Id.) The mattress was returned on August 1, 2011. (Id.)

        Peoples says that on August 8, 2011, Officer Kurth refused to serve him a meal.

(Id.) As a result, Peoples “barricaded himself in his cell.” (Id.) Defendants Kienitz,

Tennyson, Wickstrom, Sadak, and McDonnald, wearing “full riot gear,” arrived at the

cell with a video camera.       (Id.) Defendant Sadak ordered Peoples to remove the

barricade from the door.   (Id.) Peoples says that he refused the order.   (Id.)   The

Defendants then used a device to push the barricade from the door and sprayed a

chemical agent into the cell.    (Id.) Peoples says that the he was standing only three

feet from the door and entire burst of chemical agent struck him directly in the face,

chest, and body saturating his clothing.     (Id., PageID.172.) Peoples admits that the


                                           - 11 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1765 Page 12 of 54



chemical agent was effective, because he says he surrendered within one minute and

removed the remaining barricade from the door.          (Id.)

      Defendant Sadak ordered Peoples to remove and pass his clothing through the

food slot.     (Id.)   Once Peoples was unclothed, he says that his entire body was

exposed to the chemical agent that remained inside his cell.          (Id.) A visual body

cavity search was conducted causing the chemical agent to spread to sensitive parts

of his body.    (Id.) Peoples was then restrained in the same manner as the previous

restraint.     (Id.) Once he was in restraints, he was escorted out his cell and forced

to walk backwards until he was outside of the housing unit.             (Id., PageID.173.)

Outside, Defendant nurse Scott placed eye-drops into each of Peoples eyes. (Id.)

Peoples says that the eye-drops had no effect on the “intense burning” that he was

experiencing.      (Id.)

      Peoples says that his clothes were “saturated with chemical agent and that his

body was ‘burning’ intensely.” (Id.)             Peoples says that he repeatedly asked

Defendants Kienitz, Sadak, Tennyson, Wickstrom, McDonnald, and Scott to permit

him to take a shower to wash the chemical agent off his body.       (Id.) After about five

minutes outside in the fresh air, Defendant nurse Scott advised the Officers to return

Peoples to his cell.       (Id.)   Once inside, Peoples says the restraints were tightened

before he was taken to a new cell.        (Id.) Peoples says that he was again refused a

shower.      (Id.) Peoples says that he was shoved into the new cell.     (Id.)

      Peoples says that the restraints decreased his range of motion and his mobility

in his arms and legs, and made it impossible to touch his face, or to lower his pants.


                                              - 12 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1766 Page 13 of 54



(Id., PageID.174.) Peoples says that he was unable to clean the chemical agent off

his body or remove his clothing while restrained.     (Id.) The chemical agent, over

the next five days, caused Peoples to breathe with difficulty, burned his eyes, lungs,

genitals, and buttocks and he feared death would result.    (Id.) Peoples alleges that

he was unable to wash the chemical agent off his body until ten days had passed.

(Id.)   He further alleges that he was denied a mattress and bedding, and after

several hours in restraints he was forced to urinate and defecate on himself.     (Id.)

Peoples says that his cell was poorly ventilated, small, and unbearably cold at night.

(Id.)

        Peoples says that after he was restrained and placed in the new cell, Defendant

Taskila visited him. (Id.) Peoples told Defendant Taskila about his cell conditions,

including his exposure to a chemical agent and inadequate decontamination, being in

too tight restraints, the denial of bedding, shoes, socks, the cold temperatures, and

his inability to pull down his pants to urinate or relieve his bowels.   (Id.) Peoples

says that Defendant Taskila did nothing. (Id.)

        Peoples says that on August 9, 2011, he told Defendants Taskila, Smith, Lee,

Hursh, Hood, Johnson, and Branus, who each visited Peoples separately during the

day, about these concerns.      Peoples says that none of them took corrective action.

(Id., PageID.175-176.) Peoples admits that he did receive a wool blanket on August

9, 2011.   (Id., PageID.176.)




                                          - 13 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1767 Page 14 of 54



         Peoples says that on August 10, 2011, Defendants Taskila, Lee, Hursh, O’Dell,

and Hood each visited Peoples separately during the day.           (Id.) Peoples says that

he again expressed his concerns and says each Defendant did nothing. (Id.)

         Peoples says that on August 11, 2011, Defendants Immel and Hood separately

visited Peoples.    (Id.) Once again, Peoples expressed concerns about the tightness

of his restraints and his conditions of confinement.     (Id., PageID.176-177.) Peoples

says that nothing was done to alleviate his concerns.         (Id., PageID.177.) That day,

Peoples’s restraints were removed.       (Id.)   Peoples says that he did nothing that

could have warranted his restraint between August 8 and 11, 2011.           (Id.)

         On August 13, 2011, Peoples received new clothing and, on August 18, 2011,

he was given his personal property and hygiene items.          (Id.) Peoples says that this

was the first time he was able to wash the chemical agent off his body.             (Id.) On

August 19, 2011, Peoples was given a mattress.        (Id.)

         Peoples alleges that Defendants Lesatz, Sprader, and Bauman were

responsible for placing him on a mattress restriction and for educating and training

staff.   (Id. PageID.177-178.) Peoples complains that Defendants Lesatz, Sprader,

Bauman, Taskila, Smith, Lee, Hursh, Hood, Johnson, O’Dell, and Immel were aware

from “critical incident reports, . . . video footage, . . . prisoner grievances, . . . staff

complaints, . . ., other similar documents, . . ., and personal observation” that

restraints, chemical agents, and other forms of restrictive conditions of confinement

were used for punishment and not for legitimate penological purposes.                   (Id.,

PageID.178-179.)


                                           - 14 -
 Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1768 Page 15 of 54



      IV.    Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.”    State Farm Fire & Cas. Co. v. McGowan, 421 F.3d

433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52

(1986)). The court must consider all pleadings, depositions, affidavits, and admissions

on file, and draw all justifiable inferences in favor of the party opposing the motion.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      V.     Eighth Amendment Standard

      The Sixth Circuit set forth the standard for Eighth Amendment excessive force

claims and conditions of confinement claims in its 2017 Order in this case:

                 Excessive Force

                   “The Eighth Amendment proscribes the unnecessary and wanton
           infliction of pain against prisoners.” Williams v. Curtin, 631 F.3d 380,
           383 (6th Cir. 2011). An Eighth Amendment claim consists of both
           subjective and objective components. Cordell v. McKinney, 759 F.3d 573,
           580 (6th Cir. 2014). In the excessive-force context, the subjective
           component turns on “whether force was applied in a good-faith effort to
           maintain or restore discipline, or maliciously and sadistically to cause
           harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992). “The objective
           component requires the pain inflicted to be ‘sufficiently serious.’”
           Williams, 631 F.3d at 383 (quoting Wilson v. Seiter, 501 U.S. 294, 298
           (1991)).


                                            - 15 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1769 Page 16 of 54



             Peoples alleged that he was confined in a painful crouching
      position from the restraints for about three days. Also, he claimed the
      “complete denial of bedding [and] shoes and socks” during this time
      period in an allegedly cold cell. And he alleged that he experienced
      intense burning from the mace, and was not permitted to wash it from
      his body for about ten days. Under circumstances similar to this case,
      courts have determined that the continued use of restraints and the
      failure to permit a prisoner to wash off mace can support a showing of
      excessive use of force. See Danley v. Allen, 540 F.3d 1298, 1308 (11th
      Cir. 2008) (“Although less common than the direct application of force,
      subjecting a prisoner to special confinement that causes him to suffer
      increased effects of environmental conditions—here, the pepper spray
      lingering in the air and on him—can constitute excessive force.”);
      Williams v. Benjamin, 77 F.3d 756, 765 (4th Cir. 1996) (prisoner was
      shackled and was not permitted to wash off mace for eight hours); Harris
      v. Jones, No. 10-1580 (6th Cir. Dec. 9, 2010) (unpublished). We make no
      ultimate determination whether Peoples’s allegations here constitute
      excessive force. However, we remand so that the district court may do
      so, considering the combined negative impact of all of Peoples’s
      allegations.

            Conditions of Confinement

              The Eighth Amendment requires prison officials to provide
      humane conditions of confinement. Farmer, 511 U.S. at 832. “[P]rison
      officials must ensure that inmates receive adequate food, clothing,
      shelter, and medical care.” Id. A conditions-of-confinement claim has
      two elements: (1) the deprivation alleged must be sufficiently serious
      under an objective standard of review; and (2) the prison official’s “state
      of mind [must be] one of ‘deliberate indifference’ to inmate health or
      safety.” Id. at 834. “To move beyond the pleading stage . . . an inmate
      must allege that he has been deprived ‘of the minimal civilized measure
      of life’s necessities.”’ Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir.
      2008) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

             Parsing out what type of Eighth Amendment framework each of
      the many factual allegations in this case falls under is undoubtedly a
      laborious undertaking. See Villegas v. Metro. Gov’t of Nashville, 709 F.3d
      563, 569-70 (6th Cir. 2013). There may be some overlap between
      Peoples’s excessive-force and conditions-of-confinement claims. Here
      though, Peoples’s allegations, including the denial of bedding, shoes,
      socks, uncontaminated clothing, and the ability to use a toilet for days,
      warrant such an analysis by the district court on remand. The district
      court is best suited for this task, rather than this court for the first time

                                         - 16 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1770 Page 17 of 54



      on appeal. Accordingly, we remand with instructions for the district
      court to consider all of Peoples’s allegations connected with the August
      8, 2011 incident in light of the appropriate constitutional framework,
      including whether he sufficiently alleged a conditions-of-confinement
      claim. However, the district court need not review Peoples’s medical-
      needs claim on remand because, as discussed below, we conclude that
      the district court correctly dismissed it.

(ECF No. 130, PageID.1018-1019.)

      Peoples’s claim involving the use of restraints and chemical agents must be

analyzed under the Supreme Court authority limiting the use of force against

prisoners.   This analysis must be made in the context of the constant admonitions

by the Supreme Court regarding the deference that courts must accord to prison or

jail officials as they attempt to maintain order and discipline within dangerous

institutional settings. Whitley v. Albers, 475 U.S. 312, 321-22 (1986).

      Generally, restrictions and even harsh conditions of confinement are not

necessarily cruel and unusual punishment prohibited by the Eighth Amendment.

Rhodes v. Chapman, 452 U.S. 337 (1981).          The Supreme Court has held that

“whenever guards use force to keep order,” the standards enunciated in Whitley, 475

U.S. 312, should be applied. Hudson, 503 U.S. at 7; see also Wilkins v. Gaddy, 559

U.S. 34, 37-39 (2010). Under Whitley, the core judicial inquiry is “whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.”   Hudson, 503 U.S. at 6-7; Wilkins, 559 U.S. at 37.    In

determining whether the use of force is wanton and unnecessary, the court should

evaluate: (1) the need for application of force, (2) the relationship between that need

and the amount of force used, (3) the threat “reasonably perceived by the responsible


                                        - 17 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1771 Page 18 of 54



officials,” (4) and any efforts made to temper the severity of the forceful response.

Hudson, 503 U.S. at 6-7 (citing Whitley, 475 U.S. at 321); Griffin v. Hardrick, 604

F.3d 949, 953-54 (6th Cir. 2010); McHenry v. Chadwick, 896 F.2d 184 (6th Cir. 1990).

Physical restraints are constitutionally permissible where there is penological

justification for their use.   Rhodes, 452 U.S. at 346.

       In numerous cases, the Sixth Circuit has held that restraints were

penologically justified where in light of the inmate’s disruptive behavior, the inmate

continued to pose a threat.    Hayes v. Toombs, No. 91-890, 1994 WL 28606, at * 1 (6th

Cir. Feb. 1, 1994) (significant threat of further destructive behavior justified

application of top-of-bed restraints against inmate); Harris v. Ohio Dep’t of Rehab. &

Corr., No. 91-3920, 1992 WL 56999, at *2 (6th Cir. Mar. 24, 1992) (requiring inmate

to wear restraint belt during visits was penologically justified); Boswell v. Vidor, No.

89-2372, 1990 WL 143501, at *1 (6th Cir. Oct. 2, 1990) (placing inmate in full

restraints for twelve hours was justified where inmate had disobeyed a direct order

by repeatedly refusing to return plastic gloves given to him for cleaning his cell);

Syncate-El v. Toombs, No. 92-1421, 1992 WL 301270, at *2 (6th Cir. Oct. 21, 1992)

(use of body chains during non-contact visits was justified in light of significant threat

of further assaultive behavior given inmate’s history of disruptive behavior);

Rivers v. Pitcher, No. 95-1167, 1995 WL 603313, at *2 (6th Cir. Oct. 12, 1995) (top-of-

bed restraints were appropriate even after inmate discontinued his earlier abusive,

disruptive, and threatening behavior).




                                          - 18 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1772 Page 19 of 54



      Temporary inconveniences, such as being subjected to a flooded cell, or

deprived of a working toilet, do not demonstrate that the conditions fell beneath the

minimal civilized measure of life’s necessities as measured by a contemporary

standard of decency.   Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001);

J.P. v. Taft, 439 F. Supp. 2d 793, 811 (S.D. Ohio 2006) (“[M]inor inconveniences

resulting from the difficulties in administering a large detention facility do not give

rise to a constitutional claim.” (internal citation omitted)); Hartsfield v. Vidor, 199

F.3d 305, 310 (6th Cir. 1999) (stating that “deprivations of fresh water and access to

the toilet for a 20-hour period, while harsh, were not cruel and unusual punishment”)

(citing Stephens v. Carter Cnty. Jail, 816 F.2d 682 (6th Cir.1987)); Jones v. Toombs,

77 F.3d 482 (6th Cir. 1996) (noting that denial of mattress and requiring inmate to

sleep on the floor for up to four weeks does not violate the Eighth Amendment); Rivers

v. Pitcher, 68 F.3d 3d 475 (6th Cir. 1995) (keeping a prisoner in top-of-bed restraints

after barricading and flooding his cell, and refusing to obey orders even after use of a

chemical agent was disbursed into his cell, failed to violate standards of excessive

force or inhumane conditions of confinement under the Eighth Amendment).

      The use of a chemical agent to control a disruptive prisoner and to restore order

in the prison does not violate the Eighth Amendment.      Roberson v. Torres, 770 F.3d

398 (6th Cir. 2014) (holding that the use of a chemical agent after a prisoner

repeatedly refuses to obey orders does not violate the Eighth Amendment) (citing

Jennings v. Mitchell, 93 F. App’x 723, 725 (6th Cir. 2004) (holding that a defendant’s

use of pepper spray on a prisoner who refused to leave the shower did not violate the


                                         - 19 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1773 Page 20 of 54



Eighth Amendment)); Combs v. Wilkinson, 315 F.3d 548, 557 (6th Cir. 2002) (noting

“that the use of mace to control a prison inmate is not malicious or sadistic”); Miller

v. Palmer, No. 99-2352, 2000 WL 1478357, at *2 (6th Cir. Sept. 27, 2000) (officers did

not violate the Eighth Amendment when prisoner “refused to remove his arm from

his food slot[,] refused to allow officers to place him in soft restraints[, and was] given

several opportunities to comply with the officers’ orders before chemical agents were

used”).

      However, some deprivations in combination or not penologically justified may

rise to an Eighth Amendment violation.        In Barker v. Goodrich, 649 F.3d 428, 435

(6th Cir. 2011), the Sixth Circuit held that placing inmate in uncomfortable restraints

for 12 hours, during which he missed one meal and did not have access to water or a

toilet rose to the level of an Eighth Amendment violation.      Id. (citing Hope v. Pelzer,

536 U.S. 730 (2002) (finding an Eighth Amendment violation in the handcuffing of a

prisoner to hitching post for seven hours in the hot sun without access to water).

      VI.   Analysis

      Defendants argue that Peoples’s escalating misbehavior required the use of

hard restraints on June 13-14, 2011; the use of chemical agent on August 8, 2011;

and the use of soft restraints from August 8 to August 11, 2011. 9

      The June and August incidents, as admitted by Peoples, were not the first

incidents of misbehavior.    A similar incident occurred on May 30, 2011.         On that


9      As noted above, during oral argument, Peoples acknowledged that the use of
chemical agent to effectuate the cell extractions on August 8, and the initial use of
soft restraints after the cell extraction were justified.

                                          - 20 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1774 Page 21 of 54



date, Peoples covered his cell window with paper and refused orders to remove the

paper.        Peoples told the Officers that he was holding his cellmate hostage, but when

the Officers looked through the cell door food slot they observed Peoples and his

cellmate sitting on the bed laughing.        Peoples was warned that a chemical agent

would be used if he continued to refuse orders. Peoples failed to comply with the order

and a chemical agent was sprayed into the cell.        Peoples was removed from his cell

and placed in restraints.      Peoples received misconduct reports as a result of the May

incident.       (ECF No. 214-3, PageID.1430-33.)

         1.     The June 13, 2011 incident

         About two weeks later, Peoples again refused to exit his cell when ordered.     At

the time he was in a Level-4 segregation cell. 10 Several of the Officers from the May

30 cell extraction were assigned to the move team on June 13.         (See ECF No. 214-3,

PageID.1432 and 1435 (listing all Officers assigned to move teams).)

         The video of the June 13, 2011 incident shows the removal of Peoples from his

flooded cell.      During the video, the Lead Officer – Sgt. Suntare from the Birch Unit

– said that Peoples had flooded his cell and was being disruptive during the day.

Sgt. Suntare stated that Warden Bauman had authorized forced cell entry, chemical

agents, and hard restraints.       Peoples was told that he was being extracted from his

cell and a chemical agent was authorized.        Peoples is seen on the video yelling at the

Officers.       Prior to use of chemical agents, Peoples protested, but eventually agreed

to remove his clothes for a strip search.     After the strip search, Peoples was provided


10       Peoples noted the type of cell in which he was confined during oral argument.

                                             - 21 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1775 Page 22 of 54



clothing that was placed on the floor of his cell.       After putting the clothing on,

Peoples was placed in hard restraints and removed from his cell. Peoples was moved

backward down the hall to a shower cell. Peoples was able to move in the restraints

with limited restriction.   When Peoples asked for the reason he was placed in

restraints, an Officer told him that now was not the time for that question. The

restraints were checked by a nurse, Peoples stayed in the hallway for a few minutes

before he was taken back to the front of his cell.    After his restraints were adjusted

to require Peoples to slightly bend his knees, he walked into the cell.       The video

shows that while there was some water in the hallway outside of the cell, there was

more water remaining inside the cell.       Once inside the cell, Peoples remained

standing at the door while looking through his cell window.

      Peoples alleges that the restraints caused him discomfort, that his movement

was restricted, and that the restraints prevented him from the using the toilet for

over thirty hours in violation of his Eighth Amendment right to be free from excessive

force and cruel conditions of confinement. Peoples says that he did nothing wrong

and should not have been placed in restraints.

      On June 13, 2011, Corrections Officer Dustin Boyak observed Peoples flood the

wing of his unit “by what appeared to be water.”         (ECF No. 239-2, PageID.1736,

affidavit of Dustin Boyak.) A move team was called to extract Peoples from his cell

because he refused to remove his arm from the food slot in his cell door and because

he was responsible for flooding the cell block.      (Id.) Boyak attests that there was

approximately 1-2 inches of standing water in the unit.       (Id.) The standing water


                                         - 22 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1776 Page 23 of 54



did not contain feces or urine. 11 (Id.) The move team applied hard restraints, which

slightly restricts movement, but allows the inmate to walk, sit, lay down, and use the

restroom.   (Id., PageID.1737.)   According to Officer Boyak, Peoples continued to

harass and threaten staff after he was placed in restraints.   (Id.)

      The relevant portion of a Critical Incident Report is attached:




(ECF No. 214-3, PageID.1434-1436.)




11    Officer Boyak attests that if the water had contained “sewage or human
excrement,” all the exposed inmates would have been moved to temporary
segregation cells while the contamination was cleaned.       (ECF No. 239-2,
PageID.1737.)


                                        - 23 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1777 Page 24 of 54



      In the opinion of the undersigned, three aspects of the June 13 cell removal

and subsequent restraint must be assessed in light of the Court of Appeals’ direction

to analyze this incident under Constitutional prohibitions against cruel and unusual

punishment.    The aspects to be analyzed are:        (1) the measures used to remove

Peoples from the cell, (2) the use of hard restraints for over 31 hours, and (3) the

conditions of Peoples’s confinement during that time, in particular, whether the cell

contained sewage.

      First, in the opinion of the undersigned, the force used by the move team was

reasonable and justified under the circumstance.       Defendant Bauman, the Warden,

approved of forced cell entry, chemical agent and hard restraints (over 2 hours) to

extract Peoples and gain control of the situation.      (ECF No. 214-3, PageID.1434.)

The Officers believed that Peoples flooded his cell and continued to refuse orders to

remove his arm from his door cell slot.    As a result, a move team was called. 12

      In the view of the undersigned, a dispute over the cause of the flooding does

not create a genuine issue of material fact. At the time of the cell removal, Peoples

was in segregation in a Level-4 cell.     Nevertheless, as can be seen on the video, he

refused to leave his cell and was disruptive.      As a result of Peoples’s resistance to

orders, a move team was formed.     An Officer then warned Peoples that a chemical



12    None of the move team Officers were named as Defendants in this case. Even
if Peoples named each member of the move team as a Defendant in this case,
excessive force was not used during the June 13, 2011, cell extraction or while
applying the restraints. The minor force that was used, placing Peoples in restraints
and assisting him while walking outside his cell can only be characterized as
reasonable, routine, and uneventful.


                                          - 24 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1778 Page 25 of 54



agent had been authorized for his cell removal. This was essentially Peoples’s last

chance to comply with the order.       After the warning, Peoples complied with the

orders and allowed the Officers to place him in restraints with little to no resistance.

Thus, the move team did not use all of the force authorized by the Warden.

      The undersigned concludes that removal of Peoples from his cell and use of

hard restraints was justified based on the circumstances, regardless of the cause of

the flooding.   Peoples was in a level-4 segregation cell.   Officers told him to get out

of the cell and he refused.   Thus, Officers were justified in forming a move team and

extracting Peoples.   If Peoples did not cause the flooding, as he claims, then he could

have left the cell when ordered and allowed a clean-up to take place.     But he did not

comply with orders, thus necessitating the formation of a cell extraction team.

      After the restraints were placed on Peoples, a nurse checked the restraints to

ensure that they were not too tight.   Peoples was then returned to his cell.

      Furthermore, the video depicts conduct by the move team that was

professional, reasonable and not abusive. Thus, the undersigned concludes that the

evidence before the Court shows that the removal of Peoples from his cell and initial

use of hard restraints did not violate the Eighth Amendment prohibitions on use of

excessive force and did not subject Peoples to unconstitutional conditions of the

confinement.

      Second, the undersigned concludes that the use of hard restraints for over 31

hours was justified under the circumstances.      As noted above, the hard restraints

were checked by a nurse as soon as they were applied.                 (ECF No. 214-3,


                                         - 25 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1779 Page 26 of 54



PageID.1436.) Peoples claims that he was subjected to inhumane conditions and

continuous and excessive force for 31-½ hours after he was placed back into the cell

in restraints.   Peoples says he was refused a mattress, his restraints were too tight,

his cell was flooded, his water was turned off, and he was unable to use the toilet.

The records before the Court indicate (1) that Peoples was being monitored by health

care staff the entire time he remained in restraints, (2) that Peoples was also

monitored by MDOC Corrections Officers during this time, and (3) that Peoples

continued to be disruptive and threatening during this period.

      Health care staff checked Peoples’s health condition and the tightness of the

restraints throughout this period.    As shown below, nurses checked on Peoples five

times while he was confined in restraints.   The restraints were properly applied and

not too restrictive and Peoples was never in distress.    The Clinical Progress Notes

for June 13 and 14 are shown below. 13




13    Defendants’ supplemental brief included a certification that the health care
records provided by Defendants were records of regularly conducted activity. (ECF
No. 239-1, PageID.1733.)

                                         - 26 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1780 Page 27 of 54




(ECF No. 214-8, PageID.1532-1536.)




                                     - 27 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1781 Page 28 of 54



       In addition, to receiving medical care and ensuring that his restraints were

properly applied, Peoples admitted during his deposition that he was able to use the

toilet in his cell.




(ECF No. 214-4, PageID.1447.)

       In addition, the Logbook Notes from the period when Peoples was in hard

restraints indicate that he was checked regularly by Corrections Officers (COs).

These notes indicate that Peoples was removed from his cell at 7:56 PM on June 13.

(ECF No. 214-14, PageID.1565; see also ECF No. 239-2, PageID.1737 (affidavit of CO

Boyak, laying foundation for admission of logbook).)       Thereafter, COs checked

Peoples at approximately 15-minute intervals beginning at 8:30 PM (on June 13) and

continuing until the end of the day on June 14.   (Id. PageID.1565-72.)

       Furthermore, Peoples and another prisoner with the last name Emory were

threatening and abusive to COs during the period when hard restraints were used.

The Logbook documents the following threats by Peoples:




                                        - 28 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1782 Page 29 of 54



         •   1:15 AM on June 14:            A CO reported that Peoples was being

             threatening.      (Id., PageID.1566.)

         •   6:15 AM on June 14:         Peoples and Emory told COs that they are

             “Batman and Robin” and when they come out of restraints “we’re tearing

             this place up!”    (Id., PageID.1567.)

         •   7:09 AM on June 14: Peoples and Emory “still threatening staff and to

             destroy cells.”    (Id.)

         •   8:15 AM on June 14: Emory said, “I’m gonna tear this batcave up,” and

             Peoples added, “I’m with you on that, batman.”      (Id., PageID.1568.)

         •   10 AM on June 14: Peoples and Emory are still making threats.         (Id.)

         •   1:30 PM on June 14: Peoples said, “It’s not over, I will get even.”   (Id.,

             PageID.1569.)

         •   2:27 PM on June 14: Peoples said “this shit ain’t over.”              (Id.,

             PageID.1570.)

         •   3:21 PM on June 14: Peoples and Emory told COs that they will flood

             and assault staff when they get a chance.   (Id.)

         •   7:10 PM on June 14: Peoples and Emory were still threatening COs

             and said they would bust out their windows as soon as they get a chance.

             (Id.)

         •   10:25 PM on June 14:        Peoples and Emory threatened CO Weinberg.

             (Id., PageID.1572.)




                                          - 29 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1783 Page 30 of 54



      Third, the undersigned concludes that Peoples was not required to stay in a

cell containing raw sewage.    The video shows a small part of the floor at the time of

the extraction.   The water appears clear.        In addition, in the video, none of the

Officers on the move team made any audible comments indicating that raw sewage

was on the floor during the cell extraction.      But the video is not the only evidence

that the water did not contain sewage.         The records from the June 13 incident

indicate that only water was on the floor, and that water was cleaned up quickly by

porters.   (See ECF No. 214-2, PageID.1565 (showing porters cleaning up flood from

8:17 PM to 9:08 PM).) The Critical Incident Report associated with this incident

makes no mention of raw sewage on the floor.          (ECF No. 214-3, PageID.1434-36.)

Also, CO Boyak attested that the water on the floor did not contain sewage.       (ECF

No. 239-2, PageID.1737.)      He also attested that additional measures would have

been required to clean up the area if sewage had been present.         (ECF No. 239-2,

PageID.1738.) This only makes sense because other prisoners, COs and health care

personnel were required to work in this area.      The records reflect that MDOC nurses

and COs regularly checked Peoples, and sometimes had physical contact with him in

order to check him.     They certainly could not have made those checks in a safe

manner if raw sewage were present on the floor of his cell or in the hall.    Moreover,

Peoples did not complain about raw sewage in his cell when COs and MDOC nurses

were making rounds.      Peoples’s claim that his cell was flooded with sewage is not

credible given the totality of the circumstances and is insufficient to create a genuine

issue of material fact on this point.


                                         - 30 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1784 Page 31 of 54



      Furthermore, contrary to Peoples’s assertions, he was able to move around his

cell, lay down, sit down and use the toilet.   The Unit Logbook indicates that he still

had enough energy to harass and threaten staff despite being confined in hard

restraints.   Although the restraints were undoubtedly uncomfortable, Peoples was

constantly monitored by medical staff and was never in distress as a result of his

conditions of confinement.   In the opinion of the undersigned, Peoples has failed to

establish a genuine issue of fact regarding violations of his Eighth Amendment rights

during the June 13, 2011 cell extraction and the 31 hours or so that followed.

      In addition, the undersigned wishes to comment on the evidence relating to

particular Defendants associated with this incident.          Peoples names Defendants

Curtis, Rankin, Rondeau, and Lindenmuth for their involvement in the events

surrounding the June 13, 2011 incident.            But the evidence indicates that these

Defendant did not have direct involvement in the acts that Peoples asserts violated

his Eighth Amendment rights.

      First, CO Curtis allegedly initially delayed returning a mattress to Peoples

before the cell extraction, notified Peoples that an emergency response team was

coming to his cell to extract him, and, after the incident, wrote a misconduct ticket

for destruction and misuse of property.

      Second, Defendants Rankin and Rondeau allegedly gave Peoples misconduct

tickets after he was restrained inside his cell for the behavior which necessitated the

cell extraction. Furthermore, Defendant Curtis, Rankin, and Rondeau did not use any

force, were not part of the move team, did not place Peoples in restraints, and took no


                                          - 31 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1785 Page 32 of 54



action that could have violated Peoples’s Eighth Amendment rights.               Although

Peoples alleges that Defendants Curtis, Rankin, and Rondeau were complicit in

allowing him to be restrained in his cell and refusing to take action when he

complained that his restraints were too tight, Peoples was being monitored closely by

health care staff while he was restrained in his cell.     Defendants Curtis, Rankin, and

Rondeau only delivered Peoples misconduct tickets due to his misbehavior and failure

to follow orders.

        Third, Defendant Lindenmuth visited Peoples before the cell extraction, and

allegedly ordered Defendant Curtis and another Officer to place the mattress in the

cell.   Defendant Lindenmuth did not violate Peoples’s Eighth Amendment rights by

making sure that Peoples had a mattress.       Lindenmuth was not involved in the cell

extraction or the placement of Peoples in restraints.

        In summary, the video of the extraction and use of hard restraints, the medical

records, the Unit Logbook and the attestation of CO Boyak paint a clear picture of

what happened on June 13 and 14: Peoples was being disruptive and, regardless of

the reason, refused orders to leave his cell.      This caused Officers to form a move

team.    Peoples then complied with orders and was placed in restraints.         But, after

he was placed in restraints, Peoples was threatening and abusive to staff.           Given

these circumstances, the Defendants involved in the June 13-14, 2011 incident did

not violate Peoples’s Eighth Amendment rights.           Accordingly, in the opinion of the

undersigned, Peoples has failed to show that his Eighth Amendment rights were

violated on June 13 or 14, 2011, by any of the named Defendants.


                                          - 32 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1786 Page 33 of 54



        2.   The August 8, 2011, incident

        The video of the incident on August 8, 2011 shows that Peoples had covered

his cell door window with paper and barricaded the door with his mattress, while

being disruptive.    Peoples was told to remove the paper from his cell door window.

The video shows that Peoples refused multiple orders to remove the paper even after

he was warned that a chemical agent, authorized by Defendant Deputy Warden

Lesatz, would be used to facilitate his removal.   As a result, Officers opened the food

slot and used a device to push the mattress away from the door.     A chemical agent –

Fox Labs Fogger (ECF No. 234-2, PageID.1717) – was sprayed into the cell.       Peoples

continued to refuse orders to remove the paper from his window.           After several

minutes, Peoples removed his mattress from the door and the paper from his cell door

window, and complied with orders to be restrained.     Peoples stated that he could not

breathe.     An Officer told him to hurry up and take his clothes off and they would get

him out of the cell. The Officers conducted a quick strip search and provided Peoples

with clothing.    Peoples was restrained through the food slots on his cell door without

incident.    Peoples appeared subdued immediately after he was removed from his

cell.   An Officer asked if Peoples wanted to see health care and he responded that he

did.    The Officers walked Peoples backward to a location outside the building.

        Once Peoples was taken outside, he was provided with eyedrops by Defendant

Nurse Scott.     Defendant Scott also checked the restraints. Peoples remained outside

for several minutes and appeared to calm down and breathe without issue.        Peoples

was then moved to a new cell.


                                          - 33 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1787 Page 34 of 54



       When he arrived outside his new cell, he requested a shower to wash off the

“mace” saying he was covered with “mace” and he wanted a shower.         The restraints

were tightened to place him in a position that required him to bend his knees so that

he was in a crouching position.    As his belly chain was tightened, Peoples become

argumentative and resisted the Officers attempts to tighten the chain to place

Peoples in a crouching position.      Peoples was secured in restraints in a slight

crouching position.    Peoples then entered his new cell.       The video shows that

Peoples could stand while inside his cell.    The video shows that once Peoples entered

his cell and the door was closed, he stood at his cell door window while he complained

to the Officers.

       The Critical Incident Report describes the August 8, 2011, cell extraction.

Attached below is a portion of that report:




                                         - 34 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1788 Page 35 of 54




(ECF No. 214-3, PageID.1437-1439.)

      As noted above, during oral argument on May 17, 2019, Peoples acknowledged

that the use of chemical agent during the removal on August 8, 2011, and the initial

use of soft restraints immediately after were justified.   The undersigned agrees that

the chemical agent was necessary to remove Peoples from his cell because he was

refusing orders and barricading the door with a mattress and paper.      Furthermore,

the use of soft restraints immediately after the extraction was justified to restrain an

unruly prisoner.   Thus, the actions of Defendant Lesatz in authorizing the use of the

chemical agent, and the actions of Defendants Kienitz, Wickstrom, McDonnald,

Tennyson, and Sadak in removing Peoples from his cell by using a chemical agent,

and the subsequent use of restraints did not violate Peoples’s Eighth Amendment

rights.

                                         - 35 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1789 Page 36 of 54



      The incident did not end there though.           Peoples was restrained in soft

restraints for several more days and remained in the same clothes he was wearing at

the time of the cell extraction.   As a result – and as directed by the Court of Appeals

– this Court must consider several other aspects of the incident.      Specifically, the

Court must assess the following:     (1) whether the continued restraint of Peoples was

justified, (2) whether Peoples experienced an extreme level of pain and suffering as a

result of unconstitutional conduct, and told MDOC officials about this, (3) whether

Peoples was denied a mattress and other bedding at times during which it was very

cold, in violation of the Eighth Amendment, (4) whether Defendants Bauman, Lesatz,

and Sprader were aware through various prison documents, of a history at LMF of

using restraints and mace as a means to inflict punishment, (5) whether Nurse Scott

denied Peoples an opportunity to clean “mace” off his body, in violation of the Eighth

Amendment, (6) whether the combined effects of the soft restraints and the alleged

“mace” violated the Eighth Amendment, and (7) whether Peoples experienced

conditions of confinement that violated the Eighth Amendment.

      The records before the Court – primarily information regarding the chemical

agent used, the Unit Logbook, Peoples’s medical records, and Peoples’s own

statements – address all of these issues.

      First, the undersigned will address the chemical agent used and its impact.

Peoples has repeatedly referred to the chemical agent in this case as “mace.”   Peoples

says that he was not allowed to wash the mace from his body after it was sprayed




                                          - 36 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1790 Page 37 of 54



directly at him.      And he says this contributes to the unconstitutionality of

Defendants’ action.

       The chemical agent used to extract Peoples from his cell was Fox Labs Fogger,

which MDOC uses for all cell extractions.              (ECF No. 234-2, PageID.1716-1718

(affidavit of Richard Tischer).) The Fogger releases a mist and not a liquid stream.

(Id.) The Fogger is designed to contaminate an entire cell thus coming into contact

the eyes and respiratory system of occupants of the cell, resulting in eye irritation

and shortness of breath.      (Id.; ECF No. 234-1, PageID.1708.)        The result of skin

contact is frost-bite, not skin irritation.    (ECF No. 234-1, PageID.1708.)

       The procedure for decontamination involves removing the inmate from cell to

a noncontaminated area and flushing his eyes out with water or eye drops.         ECF No.

234-2, PageID.1716-1718.)       After the inmate receives eye drops and is breathing

freely, he is taken to an uncontaminated cell.           (Id.)   A portion of the Fox Labs

Fogger Safety Data Sheet regarding first aid after exposure is attached below:




                                              - 37 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1791 Page 38 of 54



(ECF No. 234-1, PageID.1708.)

      Thus, Fox Labs Fogger will not cause the long-term skin irritation that Peoples

claims.

      In addition, as shown in the video, MDOC officials followed approved

decontamination procedures.      Peoples was removed from his cell after the chemical

agent was disbursed and he was immediately taken outdoors.              Defendant nurse

Scott flushed Peoples’s eyes with a solution and checked his restraints.           Peoples

began to breathe more freely and began to speak with the Officers and complain about

being extracted from his cell.    Peoples was then escorted to a different cell.

      Second, the duration of the restraint appears to be justified under the

circumstances.    At the start of this incident Peoples, by his own admission, was

“trying to cause chaos.”   (ECF No. 214-4, PageID1448.) The Unit Logbook indicates

that Peoples continued this approach by making threatening and abusive statements

to MDOC officials throughout the day on August 8, 2011.        The Logbook documents

the following threats by Peoples:

          •   2:03 PM on August 8: Peoples said, “good, 2-10 shift is here.        I get to

              fuck with you now.” (ECF No. 214-7, PageID.1509.)

          •    3:31 PM on August 8:     Peoples was threatening to “stick” RUO Kurth.

              (Id.)

          •   7 PM on August 8: Peoples said, “It’s not over bitch.      I’m gonna stick

              your bitch ass as soon as I get out of restraints.”   (Id., PageID.1510.)




                                          - 38 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1792 Page 39 of 54



          •   9:11 PM on August 8: Peoples remains aggressive towards staff.            (Id.,

              PageID.1510.)

          •   10:30 PM on August 8:     Peoples told CO Vining, “it will be your bitch

              ass.”   (Id., PageID.1511.)

          •   11:41 PM on August 8:    Peoples told staff that he was not done with his

              actions.   (Id.)

          •   12:00 AM on August 9:           Peoples said, “when I get out of these

              restraints, I’m gonna burn this bitch ass place down.”       (Id.)

      Defendants did not provide Logbook notes for the following days.                  But,

Peoples’s threatening behavior after he was placed in restraints, which mirrored

threatening behavior from the earlier incidents, indicates that continued use of

restraints was justified.

      Peoples insists that he was compliant with MDOC officials and that the

continued use of restraints was not justified.       But, as he admitted, his intent was to

cause “chaos” (ECF No. 214-4, PageID1448), and, as outlined above, he repeatedly

threatened MDOC after the cell extractions on June 13 and August 8.                His claim

that he was compliant is simply not credible.

      Third, during the period when Peoples was in soft restraints, Corrections

Officers and MDOC medical staff regularly checked on Peoples’s condition.           Peoples

admitted during his deposition that Officers checked on him every 15 minutes while

he was in restraints.       (ECF No. 214-6, PageID.148.)        In addition, Peoples was

regularly monitored by health care staff while he was confined in restraints in the


                                            - 39 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1793 Page 40 of 54



new cell.   The medical records show that while Peoples remained in restraints he

was checked by medical staff 18 times.         (ECF No. 214-8, PageID.1513-1531.)

Portions of some of records are shown below.     These records begin with a nurse’s

report from August 8 at 3:15 PM and continue through the last nurse’s report on

August 10 at 1:31 PM.




(Id., PageID.1530.)




                                      - 40 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1794 Page 41 of 54




(Id., PageID.1529.)




(Id., PageID.1526.)


                                    - 41 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1795 Page 42 of 54




(Id., PageID.1525.)




(Id., PageID.1522.)



                                    - 42 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1796 Page 43 of 54




(Id., PageID.1521.)




                                    - 43 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1797 Page 44 of 54



                              (Id., PageID.1520.




(Id., PageID.1519.)




                                    - 44 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1798 Page 45 of 54




(Id., PageID.1518.)




(Id., PageID.1515.)


                                    - 45 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1799 Page 46 of 54



      The restraints were removed on August 11, 2011, at 1:19 PM.                     (Id.,

PageID.1513.)

      The medical records establish that Peoples was able to ambulate without

difficulty, walk in his cell, sit, lie down, eat, drink, sleep, and use the toilet. Peoples

was able to breathe freely.   In addition, after he was removed from the contaminated

cell, he was no longer suffering from the negative effects of the chemical agent that

had been disbursed into his old cell.   While he did not have a mattress, he was given

a blanket after his first night in the new cell.   In addition, the records indicate that

Peoples was not complaining about skin irritation or asking medical personnel to help

him clean off “mace” that was burning his skin.     Medical personnel were attempting

to monitor Peoples’s well-being while he was in soft restraints.     The medical records

establish that when nurses came to Peoples’s cell to check his restraints and

condition, he complained about back pain and requested pain medication for soreness

caused by the restraints, but he never requested assistance in cleaning the chemical

agent off his body. His silence on the issue of the chemical agent indicates that he

was not suffering skin irritation.

      Under the circumstances of this case – where Peoples was exhibiting escalating

misbehavior by refusing to comply with orders, covering his cell window with paper,

barricading his cell door with his mattress – the Defendants were faced with few

choices to force compliance with orders and de-escalate the behavior.         Under such

circumstances, the use of a chemical agent and force is sometimes necessary.        As the

Sixth Circuit explained:


                                          - 46 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1800 Page 47 of 54



      When an order is given to an inmate there are only so many choices
      available to the correctional officer. If it is an order that requires action
      by the institution, and the inmate cannot be persuaded to obey the order,
      some means must be used to compel compliance, such as a chemical
      agent or physical force. While experts who testified on behalf of the
      plaintiffs suggested that rather than seek to enforce orders, it was
      possible to leave the inmate alone if he chooses not to obey a particular
      order, and wait him out, experience and common sense establish that a
      prison cannot be operated in such a way.

Caldwell v. Moore, 968 F.2d 595, 602 (6th Cir. 1992) (quoting Soto v. Dickey, 744 F.2d

1260, 1267 (7th Cir. 1984).

      From Peoples’s perspective, the conditions in his new cell were less than ideal.

Peoples was uncomfortable and the restraints caused some soreness.          However, he

was constantly monitored by Corrections Officers and medical staff who checked the

restraints and his medical condition.     Peoples was not subjected to “malicious and

sadistic” force, but was subjected to a reasonable amount of force necessary to gain

his compliance with orders and to de-escalate his misbehavior.

      The conditions resulting from the combined effects of the chemical agent,

restraints, denial of a mattress, and bedding (for at least one day) were not

deliberately indifferent to Peoples’s health and safety and did not create

unconstitutional conditions of confinement.        The well-documented medical records,

created by medical staff entrusted to monitor Peoples while he was in restraints,

establish that Peoples was able to walk in his cell, that he had access to water and

that he was able to use the toilet without difficulty.   Peoples also could sit, lay down,

sleep, and eat without difficulty.   His restraints were regularly checked by medical

personnel and he was closely monitored by Corrections Officers and medical staff.


                                          - 47 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1801 Page 48 of 54



In the opinion of the undersigned, Peoples fails to support his Eighth Amendment

claims that he was subjected to malicious and sadistic excessive force or conditions of

confinement that deprived him minimal life necessities, or that any of the defendants

acted with deliberate indifference to his safety or medical needs.

       Peoples made a generalized allegation that Defendants Lesatz, Sprader,

Bauman, Taskila, Smith, Lee, Hursh, Hood, Johnson, O’Dell, and Immel were each

aware from “critical incident reports, . . . video footage, . . . prisoner grievances, . . .

staff complaints, . . ., other similar documents, . . ., and personal observation” that

restraints, chemical agents, and other forms of restrictive conditions of confinement

were used for punishment and not for legitimate penological purposes.                  (Id.,

PageID.178-179.) Peoples has failed to support that claim.        The evidence presented

in this case contradicts this assertion.    The critical incident reports, video footage,

logbooks, medical records, and Plaintiff’s deposition transcript, establish that the

staff at Alger Correctional Facility use only the minimum force necessary to

deescalate prisoner misconduct.      For these reasons, I respectfully recommend that

the Court dismiss Peoples claims arising out of his August 2011 cell extraction.

       VII.   Qualified Immunity

       As an alternative argument, Defendants move to dismiss People’s damages

claims by asserting qualified immunity from liability.           “Under the doctrine of

qualified immunity, ‘government officials performing discretionary functions

generally are shielded from liability from civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable


                                           - 48 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1802 Page 49 of 54



person would have known.’”       Phillips v. Roane County, 534 F.3d 531, 538 (6th

Cir.2008) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).        Determining

whether the government officials in this case are entitled to qualified immunity

generally requires two inquiries: “First, viewing the facts in the light most favorable

to the plaintiff, has the plaintiff shown that a constitutional violation has occurred?

Second, was the right clearly established at the time of the violation?” Id. at 538-39

(citing Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir.2006).

       “A right is ‘clearly established’ for qualified immunity purposes if ‘it would be

clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.’” Humphrey v. Mabry, 482 F.3d 840, 847 (6th Cir. 2007) (quoting Saucier

v. Katz, 533 U.S. 194, 202, 121 S. Ct. 2151, 2156 (2001)). The inquiry whether the

right was clearly established “must be undertaken in light of the specific context of

the case, not as a broad general proposition.” Saucier, 533 U.S. at 201, 121 S. Ct. at

2156; see also Plumhoff v. Rickard, 572 U.S. 765, 779, 134 S. Ct. 2012, 2023 (2014)

(directing courts “not to define clearly established law at a high level of generality,

since doing so avoids the crucial question whether the official acted reasonably in the

particular circumstances that he or she faced”) (internal quotation marks and

citations omitted). Thus, the doctrine of qualified immunity “protects all but the

plainly incompetent or those who knowingly violate the law.” Humphrey, 482 F.3d at

847 (internal quotation marks omitted).

      “The relevant inquiry is whether existing precedent placed the conclusion” that

the defendant violated the plaintiff’s rights “in these circumstances ‘beyond debate.’”


                                         - 49 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1803 Page 50 of 54



Mullenix v. Luna, 36 S.Ct. 305, 309 (2015), citing Ashcroft v. al-Kidd, 563 U.S. 731,

741 (2011). In the undersigned’s opinion Defendants are entitled to the defense of

qualified immunity from liability.

      Defendant Bauman authorized the use of force, chemical agent and hard

restraints for the June 2011 cell extraction after Peoples was observed flooding his

cell and refusing to comply with orders to remove his arm from the door cell slot.

Defendant Bauman could not have violated clearly established law under the Eighth

Amendment by authorizing the use of a chemical agent under those circumstances.

      Defendants Curtis, Rankin, and Rondeau came to Peoples cell to deliver

misconduct tickets after he was inside wearing restraints.    Peoples says that these

Defendants were complicit in allowing him to be restrained in the cell and denying

him a mattress and bedding.        However, Peoples’s condition was being regularly

monitored by health care staff.       Nurses checked his medical condition and his

restraints during the 30-½ hours he was confined inside his cell with restraints.

Defendants Curtis, Rankin, and Rondeau could not have violated Peoples’s clearly

established Eighth Amendment rights under these circumstances.             Similarly,

Defendant Lindenmuth’s only involvement occurred before Peoples was extracted

from his cell and placed in restraints.   Defendant Lindenmuth ordered Officer Curtis

and another Officer to provide Peoples a mattress.            Accordingly, Defendant

Lindenmuth could not have violated clearly established Eighth Amendment rights.

      Defendant Lesatz authorized the use of a chemical agent to extract Peoples

from his cell during the August 2011 incident.       Under the circumstances, where


                                          - 50 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1804 Page 51 of 54



Peoples covered his cell window with paper, barricaded his door with his mattress,

attempted to start a fire in his cell, and was being disruptive, the authorization of a

chemical agent could not have violated clearly established Eighth Amendment rights.

         Defendants Kienitz, Wickstrom, McDonnald, Tennyson, and Sadak were part

of the move team that extracted Peoples from his cell, placed him in restraints, and

moved him to his new cell on August 8.    The amount of force used by the move team

was the minimum amount of force necessary to remove Peoples from his cell.

Peoples refused numerous orders to take down the paper from his cell window,

remove the mattress from his cell and come to the front the of cell so that restraints

could be applied.   The Defendants were left with no choice but to use the chemical

agent.      Even after the chemical agent was disbursed, Peoples remained

noncompliant until the chemical agent caused him to have difficulty breathing.     The

Defendants took Peoples outside in the fresh air and Defendant nurse Scott, used eye

drops to rinse Peoples’s eyes before checking the restraints.   After several minutes

passed, the Officers moved Peoples inside to a new uncontaminated cell.        Peoples

was not having difficulty breathing and appeared to be able to move around in

restraints.    Medical staff confirmed that the restraints did not cause medical

concerns, were applied appropriately, and that Peoples could walk, sit, lie down,

sleep, eat, drink, and use the toilet without difficulty during the entire time that he

remained in restraints.    In the opinion of the undersigned, Defendants Kienitz,

Wickstrom, McDonnald, Tennyson, Sadak, and Scott did not violate clearly

established Eighth Amendment rights through any of their actions.


                                         - 51 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1805 Page 52 of 54



       As previously stated, Peoples was being closely monitored by prison staff and

medical staff while he was restrained in August of 2011.       Medical staff confirmed

that Peoples could ambulate, eat, drink, sleep, lay down, and use the toilet without

difficulty.   For these reasons, Defendants Hursh, Hood, Taskila, Smith, Immel,

O’Dell, Lee, Johnson, and Branus, who each allegedly visited Peoples while he was in

restraints could not have violated clearly established Eighth Amendment rights after

Peoples allegedly complained about his restraints and the conditions in his cell.

       Defendants Lesatz, Sprader, Bauman, Taskila, Smith, Lee, Hursh, Hood,

Johnson, O’Dell, and Immel are each entitled to qualified immunity on Peoples claim

that they should have known from historic documents at the Alger Correctional

Facility that chemical agents and restraints are used to punish prisoners and serve

no legitimate penological interest.   As previously explained, Peoples allegations are

unsupported.      The evidence establishes that there was a legit penological

justification for the use of chemical agents and restraints in this case.   The critical

incident reports, video footage, logbooks, medical records, and deposition transcripts

show that the chemical agent and restraints were properly used to deescalate an

increasing level of misbehavior.

       VII.   State Law Claims

       Peoples makes several state law claims including assault, battery, negligence,

gross negligence, and professional negligence.          (ECF No. 242, PageID.1747.)

Claims under § 1983 can only be brought for “deprivation of rights secured by the

constitution and laws of the United States.”      Lugar v. Edmondson Oil Co., 457 U.S.


                                         - 52 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1806 Page 53 of 54



922, 924 (1982).    Peoples, however, seeks to invoke this Court’s supplemental

jurisdiction over state-law claims.   In determining whether to retain supplemental

jurisdiction, “[a] district court should consider the interests of judicial economy and

the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.”    Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d

1178, 1182 (6th Cir. 1993).      Ordinarily, where a district court has exercised

jurisdiction over a state-law claim solely by virtue of supplemental jurisdiction and

the federal claims are dismissed prior to trial, the court will dismiss the remaining

state-law claims. Id.       Dismissal, however, remains “purely discretionary.”

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C.

§ 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012).

It is respectfully recommended that the Court decline to exercise supplemental

jurisdiction over the state law claims.

      VIII.   Recommendation

      It is respectfully recommended that the Court grant Defendants’ motion for

summary judgment. (ECF No. 213.)

      In making this recommendation, I understand that Peoples was uncomfortable

during and after the June and August cell extractions.           Peoples believes that

Defendants went too far by giving him restrictions inside his cell while he was

restrained, and by using a chemical agent without giving him a shower.        The facts

in the record, however, show that Peoples put the Defendants in a difficult position

during the summer of 2011. On multiple occasions he harassed Officers, refused


                                          - 53 -
Case 2:14-cv-00106-GJQ-MV ECF No. 245 filed 02/26/20 PageID.1807 Page 54 of 54



orders, and caused continued disruption by barricading his cell door with his

mattress, covering his cell door window with paper, flooding his cell, and attempting

to start a fire in his cell. The Officers were left with little choice but to take some

action.

      In the opinion of the undersigned, Defendants used only the minimal amount

of force necessary to complete each cell extraction.    Further, Defendants insured

that Peoples was appropriately cared for by medical staff when he remained in

restraints and was subjected to the other restrictions imposed.   Peoples showed that

he was uncomfortable and suffered from soreness, but the conditions and force used

did not violate Eighth Amendment standards.

      I respectfully recommend that the Court find that the combined actions of

Defendants in June and August of 2011, did not subject Peoples to unnecessary force

and inhumane conditions of confinement in violation of the Eighth Amendment.

      If the Court accepts this recommendation this case will be dismissed.

NOTICE TO PARTIES:          Objections to this Report and Recommendation must be

served on opposing parties and filed with the Clerk of the Court within fourteen (14)

days of receipt of this Report and Recommendation.      28 U.S.C. ' 636(b)(1)(C); Fed.

R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).         Failure to file timely objections

constitutes a waiver of any further right to appeal.    United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).

Dated:    February 26, 2020                           /s/ Maarten Vermaat
                                                     MAARTEN VERMAAT
                                                     U.S. MAGISTRATE JUDGE


                                        - 54 -
